     Case 3:20-cv-00444-RDM-CA Document 28 Filed 03/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC SHRUM,                                      Civil No. 3:20-cv-444

             Plaintiff                           (Judge Mariani)

      V.

CHERRI STEMPIEN, et al. ,

             Defendants

                          .~             ORDER
      AND NOW, this ~ •i ay of March, 2021, upon consideration of the medical

Defendants' motion (Doc. 17) to dismiss, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.    The motion (Doc. 17) is GRANTED. The claims against the medical
             Defendants are DISMISSED.

      2.     Any appeal from this Order is DEEMED frivolous and not taken in good
             faith . See 28 U.S.C. § 1915(a)(3).




                                          Robert D. Mariani
                                          United States District Judge
